Examiner’s response to applicant’s argument filed 07/28/2021
Regarding claim 1, applicant argues it is not obvious to combine Kammermeier (US 6,210,083, “K-083”) and Kammermeier (US 6,045,301, “K-031”) because they provides incompatible teachings. In the Office Action mailed 07/28/2021, the examiner states:

“ Kammermeier ‘301 discloses a drill (Figs. 25-26) including a cooling channel 202 having discharge orifices 201. The discharges orifices can be inclined toward the drill tip 206. (col. 9 lines 59-67). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first supply port of Kammermeier ‘083 to be oriented toward a drill tip of the drill for aiding removal of chips during drilling operation”

Applicant argues the motivation “aiding removal of chips during drilling operation” for modifying K-083 in view of K-031, is improper. Applicant interprets “aiding chip removal” is enabled by “flushing out chips” (by coolant/lubricant) (p. 14, first paragraph) and/or “facilitate gravity release” (of coolant/lubricant) (p. 12 last paragraph).
However, aiding chip removal can be done simply by providing lubrication to reduce the friction when the chip is moving up the chip flute, not necessarily by flushing out chip. In fact, the objective of K-803 is also to “create a drill which eliminates the disadvantages of similar known drills and which is improved with regard to a reduced requirement for coolant and/or lubricant oil.” (col. 2 lines 1-6) similar to the one of K-031, “to accurately 

On the other hand, K-083 teaches gravity release of coolant (“When the boring tool is in use, the boring tool heats up after a brief period of operation to a point where the lubricant is converted into a liquid or less viscous state. Gravity then acts on the lubricant, as well as the centrifugal forces in the vicinity of the discharge openings, so that the lubricant is transported to the working parts of the boring tool.”, col. 2 lines 55-61) Therefore, “gravity release” is not an inadvertent escape of the coolant in K-083 (as applicant argues on last paragraph on p.12), but a means to transport the lubricant.

Applicant argues on third paragraph on p. 11, in K-083, “This goal of using only a minimal amount of lubricant while avoiding any waste both during and not during processing, is achieved by ensuring that all channels feeding outside the drill are radially aligned such that there is a need for centrifugal forces to enable the lubricant to be directed outside the circumference of the drill.” However, K-083 only discloses “The branch channels 14 can extend from the back 15 of the drill to the lubricant channel 10 corresponding to the back 15 of the drill. By means of these branch channels 14, which approximately radially out from the lubricant channel 10, during the cutting process, the lubricant is discharged by discharge openings 13 and reaches the current working parts, in this embodiment, on the back 15 of the drill and on chip faces 31 in the vicinity of the cutter edge 16 of the drill, as well as the adjacent areas toward the shank 1.” (col. 8 lines 28-33) Therefore, K-083 does not limit the all channels are “radially aligned” as applicant argues.

Applicant also argues in K-301, it discloses different types of lubricant (Gas, liquid, or mixture of liquid and gas) are used. Therefore, it does not fit with the goas of K-083. Applicant provides more explanations by citing abstract and col. 4 line 44+ regarding “ … During the cutting process, gases, liquids or mixtures of gases and liquids can flow through these openings. On one hand, these accessory processing materials may cool the chips and on the other hand they may significantly reduce the transmission of heat from the chip to the tool flute.” (p. 12, second and third paragraphs of argument). However, in this paragraph, K-301 only says the different types of lubricant are used to cool the chip and reduce heat from the chip to flute, it does not say it cannot still be uses to reduce the quantity of the lubricant significantly, which is a main object of the invention of K-301. 
Based on above, examiner maintains the rejection of claims 1 and its dependent claims 2-3, 5, and 8-11.

/CHWEN-WEI SU/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722